Appeal by the defendant from an amended judgment of the County Court, Orange County (Berry, J.), rendered July 30, 2004, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree.
Ordered that the amended judgment is affirmed.
The defendant did not appeal from the original judgment convicting him of criminal possession of a weapon in the third degree. Accordingly, on this appeal from the amended judgment, the defendant is jurisdictionally foreclosed from challenging the propriety of the original judgment (see People v Oquendo, 286 AD2d 740 [2001]; People v Augustin, 286 AD2d 442 [2001]; *589People v Riddick, 269 AD2d 472 [2000]; People v Moore, 261 AD2d 421 [1999]).
The defendant’s valid waiver of the right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Muniz, 91 NY2d 570, 575 [1998]) precludes review of his challenge to the amended judgment (see People v Gorovoy, 309 AD2d 764 [2003]; People v Bennett, 269 AD2d 401 [2000]). H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.